Title: To Thomas Jefferson from Anne Cleland Kinloch, 27 December 1785
From: Kinloch, Anne Cleland
To: Jefferson, Thomas



Sir
Decemr. 27th. 1785.

It may perhaps be necessary to preface this address to you, by recalling to your recolection my Son, Mr. Kinloch, in whose company, I had the pleasure of seeing you at Mr. Walkers, of Belvoir, in Virginia.
The purport of this is to recomend to your notice, John McQueen Esqr. of Georgia, who is honor’d with dispatches from that State to Count De Estaing, a Gentleman in whose welfare, I am most anxiously interested. Need I say more Sir, to apoligise for this liberty, as I promise myself the pleasure of seeing Mr. McQueen, before his return to America. It will be a great addition to that pleasure, to hear that yourself and Miss Jefferson injoy health and happiness. My Daughter unites with me in compliments, and with highest esteem I remain Sir Your Much Obliged & Most Obedt.

Anne Kinloch

